DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

.Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11:  The claim recites the limitation "the assist device".  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, it is indefinite as to which of the first and second assist devices is Applicant intending to refer to.  Claims 12-18 depend on claim 11.

Regarding claim 19:  The expression “on an opposite side of a string of vertically arranged memory cells” does not make sense.  One needs to know opposite to what or from what.  Note that “side” is singular here so the interpretation in plain English would be that both the first and second assist devices would be on the same side that is opposite to or from another side that seems to be missing from the claim.  Claim 20 depends on claim 19.

Claim Objections
Claims 3, 4, 9, and 10 objected to because of the following informalities:   
 
Regarding claim 3:  Since claim 4 goes into detail as to which of the second and third voltages is higher, then it is important that claim 3 be more definite as to which device each of the second and third voltages is biased to during programming.  Accordingly, it is suggested to amend the claim as follows:

     The apparatus of claim 1, wherein the controller is configured to bias gates of the first select device and the first assist device to a first voltage during an erase operation, and to bias the gates of the first select device and the first assist device to different second and third voltages, respectively, during a program operation.

Regarding claim 4:  To make the claim clearer and to have the intended antecedent basis (proper reference to THE different second and third voltages already claimed in claim 3), it is suggested to amend the claim as follows:

     The apparatus of claim 3, wherein the controller is configured to bias the gates of the first select device and the first assist device to the different second and third voltages during the program operation to reduce junction leakage in contrast to junction leakage during the erase operation, and wherein the first voltage is higher than the second and third voltages, and the third voltage is higher than the second voltage.

Regarding claim 9:  The claim has the same issue as that in claim 3.  In a manner analogous to that of claim 3, it is suggested to amend the claim as follows:

     The method of claim 8, wherein controlling the first and second select devices and the first and second assist devices comprises:
     biasing gates of the first select device and the first assist device to a first voltage during an erase operation; and
     biasing the gates of the first select device and the first assist device to different second and third voltages, respectively, during a program operation.

Regarding claim 10:  The claim has the same issure as that in claim 4.  In a manner analogous to that of claim 4, it is suggested to amend the claim as follows:

     The method of claim 9, wherein biasing the gates of the first select device and the first assist device to the different second and third voltages during the program operation reduces junction leakage in contrast to junction leakage during the erase operation, and wherein the first voltage is higher than the second and third voltages, and the third voltage is higher than the second voltage.     

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5- 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2011/0194357 A1; hereinafter “Han”).

Regarding claim 1:  Han (FIG. 1; FIG. 16 is a circuit of a block of memory cells in FIG. 2, wherein a pillar is illustrated in FIG. 20) an apparatus comprising:
     a string of vertically arranged memory cells (a string of memory transistor cells MC vertically along a pillar 113) at least partially extending around a semiconductor pillar (FIG. 20 illustrates pillars 113 and memory cells partially extending or wrapping around the pillar);
     first and second select devices at least partially extending around the semiconductor pillar, the first and second select devices on opposite sides (opposite ends) of the memory cells (a block of cells in FIG. 2 may have the pillar structure of FIG. 4 or FIG. 20; a block in FIG. 2 may have the circuit of FIG. 16, wherein a first select device may be a transistor SST2 and a second select device may be GST2); 
     first and second assist devices (SST1 and GST1, respectively, in FIG. 16) extending at least partially around the semiconductor pillar, the first assist device on the opposite side of the first select device from the memory cells and the second assist device on the opposite side of the second select device from the memory cells; and
     a controller (DRIVER 120 and CONTROL LOGIC 140 in FIG. 1) configured to control the first and second select devices and the first and second assist devices.

Regarding claim 2:  Han teaches the apparatus of claim 1, comprising: 
     a data line connection (a connection point to a bit line BL or a bit line node; see FIG. 16 and FIG. 20) opposite the first assist device (SST1) from the first select device (SST2), wherein the data line connection is configured to electrically connect the first assist device to a data line (a bit line BL); and 
     a source line connection opposite the second assist device (GST1) from the second select device (GST2), wherein the source line connection is configured to electrically connect the second assist device to a source line (CSL; FIG. 16 and FIG. 20).


Regarding claim 5:  Han teaches the apparatus of claim 1, wherein the first select device (SST2) comprises a symmetric device (each of SST2 and GST2 may be referred to as a symmetric transistor since each immediate side of the transistor is absent of a doped junction that would serve as a source or drain of the transistor.  In other words, there is an undoped junction on each immediate side of the transistor like that in Applicant’s invention) having a first undoped junction (an undoped source or drain) and a second undoped junction (an undoped drain or source; note that the pillar is consistent throughout the vertical channel with no separate doping regions for the source/drains inside the string of transistors as illustrated in FIG. 20), 
     wherein the first assist device comprises an asymmetric device having a first undoped junction and a second doped junction (each of SST1 and GST1 may be referred to as an asymmetric device since there is an undoped junction on one immediate side while there is a doped drain or source on the other immediate side, such as seen in FIG. 20), and wherein the second undoped junction of the first select device is coupled to the first undoped junction of the first assist device (the upper undoped source/drain of the first select device  is directly coupled to the lower undoped source/drain of the first assist device as is seen in FIG. 20).

Regarding claim 6:  Han teaches the apparatus of claim 5, wherein the second undoped junction of the first select device is directly coupled to the first undoped junction of the asymmetric device (as seen in FIG. 20; the two transistors are directly coupled).

Regarding claim 7:  Han teaches the apparatus of claim 1, wherein the semiconductor pillar (113) extends from a substrate, and wherein the semiconductor pillar is a channel for the string of memory cells, the first and second select devices, and the first and second assist devices (as illustrated in FIG. 20).

Regarding claim 8:  Han teaches a method, comprising: 
     controlling, using a controller (DRIVER 120 and CONTROL LOGIC 140 in FIG. 1), first (SST2) and second (GST2) select devices and first (SST1) and second (GST1) assist devices, the first and second select devices on opposite sides (ends) of a string of vertically arranged memory cells at least partially extending around a semiconductor pillar (a string of memory transistor cells MC vertically along a pillar 113; FIG. 20 illustrates pillars 113 and memory cells partially extending or wrapping around the pillar), 
     wherein the first and second select devices and the first and second assist devices extend at least partially around the semiconductor pillar (as illustrated in FIG. 20), and 
     wherein the first assist device is on an opposite side of the first select device from the memory cells and the second assist device is on an opposite side of the second select device from the memory cells (as illustrated in FIG. 16).


Allowable Subject Matter

Claims 3-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note:  These claims were also objected to above for other reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827